Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflective panel generally facing vehicle-downward if the lift gate is in the closed position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The lid of the reflective panel, in order to facilitate the reflective panel to pivot relative to the lift gate about a lid pivot axis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 17 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotovy (4,896,136)  and further in view of  Viertel et al (0,637,526).

Regarding claim 17, Hotovy disclose a vehicle (10), comprising: a lift gate (20) operable between a closed position (fig. 1) and an open position (Fig. 2); and a reflective panel coupled to the lift gate (56, by means of 44) and a light emitting means that illuminates outwardly through the lift gate window and and inwardly into the vehicle rear (Figs. 2-4). Hotovy does not disclose a reflector operable to reflect a rear vehicle scene if the lift gate is in the open position. Viertel et al discloses a mirror (which can function as a reflective panel operable to reflect a rear vehicle scene when open) with a lighting device and lid, that can be placed in a vehicle, in one embodiment as a rear-view mirror. Regarding modifying the device of Hotovy to have a reflective mirror device and light source with a lid as taught by Viertel et al , attached to the inner surface of the lift gate in order to provide Hotovy with a means of viewing a vehicle scene as reflected by the mirror when the lift gate is open , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Hotovy to have a reflective mirror device and light source with a lid as taught by Viertel et al , attached to the inner surface of the lift gate in order to provide Hotovy with a means of viewing a vehicle scene as reflected by the mirror when the lift gate is open, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying  the device of Hotovy to have a reflective mirror device and light source with a lid as taught by Viertel et al , attached to the inner surface of the lift gate in order to provide Hotovy with a means of viewing a vehicle scene as reflected by the mirror when the lift gate is open would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular for the purpose of viewing what is occurring behind the user as they are focused on putting items into or removing items from the rear of the vehicle while the lift gate is open. 

Regarding claim 20, the reflective panel is operable to pivot relative to the lift gate about a lid pivot axis. Viertel et al discloses the reflective (mirror) panel as pivotable about where it is connected to (figs. 2-3).Regarding pivoting the mirror of Viertel et al ,  relative to the lift gate of Hotovy, about its lid pivot axis when attached to the lift gate,  it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to pivot the mirror of Viertel et al ,  relative to the lift gate of Hotovy, at its point of connection to the lift gate,  about its lid pivot axis when attached to the lift gate, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, pivoting the mirror of Viertel et al ,  relative to the lift gate of Hotovy, at its point of connection to the lift gate,  about its lid pivot axis when attached to the lift gate would have flown naturally to one of ordinary skill in the art .


Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A vehicle, comprising: a lift gate operable between a closed position and an open position; and a lamp assembly, comprising: a housing coupled to the lift gate and having a backing with a reflective surface; a light source coupled to the housing and configured to emit light; and a lid operably coupled to the housing and having a reflective interior surface and a reflective exterior surface opposite the reflective interior surface, the lid being operable between an open position, wherein the reflective surface of the backing is exposed, and a closed position.

A  lamp assembly for a vehicle  comprising: a housing coupled to the lift gate and having a backing with a reflective surface; a light source coupled to the housing and configured to emit light; and a lid operably coupled to the housing and having a reflective interior surface and a reflective exterior surface opposite the reflective interior surface, the lid being operable between an open position, wherein the reflective surface of the backing is exposed, and a closed position.
s 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 9920936 discloses a illuminating device with a mirror (figs. 12-13)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875